internal_revenue_service number release date index number --------------------------------- ---------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-152375-09 date august legend taxpayer a partnership partnership partnership sub sub sub newco newco opco bank third party ---------------------------------------------------------------------------------- ----------------------------------- ----------------------------------------------- ----------------------------------------------------- ---------------------------------------------------- ------------------------------------------------ --------------------------------- -------------------- ---------------------------------------- ----------------------- ------------------------------------------------------- ------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------- expenses stock exchange --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------- plr-152375-09 country a business a business b business c business d year year date a a b c d e f g h j k m n ------------ --------------------------- ------------------------- ---------------------------------------- ------------------------------------- ------- ------- -------------------------- ---- ---- -------- ------ ----------------- --------------- --------------- --------------- --------------------- --------------------- ----- ----- dear -------------------- this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction defined below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer and a a country a tax resident and not a us taxpayer directly and indirectly own a and b respectively of partnership a country a entity that is classified as a partnership for federal tax purposes prior to the proposed transaction described below partnership engaged directly including through entities that are disregarded for federal tax purposes in business a business b and business c predominantly in country a the assets associated with these businesses are referred to as the partnership operations and the liabilities as the operations liabilities plr-152375-09 prior to the proposed transaction partnership owned directly or indirectly of the sole class of stock of sub and sub each a country a entity classified as a corporation for federal tax purposes a c general_partner interest in partnership and a d limited_partner interest in partnership each a country a entity classified as a partnership for us federal tax purposes and of the stock of each of several small entities operations subsidiaries that are non-us entities classified as corporations for federal tax purposes sub owned directly and indirectly the remaining partnership_interest in partnership and taxpayer owned directly the remaining partnership_interest in partnership prior to the proposed transaction partnership also beneficially owned e shares greater than of the sole class of stock of sub a country a entity classified as a corporation for federal tax purposes of the e shares partnership directly owned f shares and third party held only legal_title to g shares the remaining h shares of sub stock were publicly held and traded on stock exchange sub engages directly and indirectly in business a and business b predominantly outside of country a sub engages directly and indirectly in business a predominantly in country a and sub engages directly and indirectly in business a and business d in numerous countries prior to the proposed transaction partnership purchased its e shares of sub stock during year and year such purchases included shares that a sold to partnership and shares partnership acquired through a partnership directly and indirectly owned by taxpayer and a related_party shares partnership financed the purchase of the sub stock and related costs including expenses with proceeds from a term_loan facility bank facility provided by bank partnership 1’s obligation under the bank facility sub acquisition debt was recourse to partnership partnership also had a debt to sub sub debt a portion of which was incurred to pay i interest on the sub acquisition debt and ii expenses on date a bank and partnership agreed to amend and restructure the sub acquisition debt by dividing it into two tranches the senior debt in the amount of j and the junior debt in the amount of k the amount of the senior debt does not exceed the sum of i the purchase_price of the f directly held sub shares plus ii expenses_incurred in connection with the acquisition of those shares in connection with and as a condition_subsequent to amending and restructuring the sub acquisition debt and for other business reasons partnership intends to restructure its group as described in the proposed transaction proposed transaction plr-152375-09 to accomplish the foregoing business objectives taxpayer proposes the following steps collectively the proposed transaction some of which have already occurred partnership together with a disregarded_entity owned by partnership formed a new country a entity opco opco is an eligible_entity within the meaning of reg sec_301_7701-3 and its default classification is a disregarded_entity partnership and its disregarded_entity contributed the partnership operations all of the stock in the operations subsidiaries and cash to opco in exchange for all the equity interests in opco and opco’s assumption of the operations liabilities and all or a portion of the sub debt opco will elect to be classified as a corporation for federal tax purposes pursuant to reg sec_301_7701-3 the opco exchange partnership formed a new country a entity newco which has a single class of equity outstanding is an eligible_entity within the meaning of reg sec_301 a and has elected to be disregarded as a separate_entity of partnership for federal tax purposes pursuant to reg sec_301_7701-3 effective on the date of its formation partnership contributed to newco its i opco interests ii sub shares iii directly and indirectly held sub shares iv f sub shares v g sub shares held through third party vi c partnership_interest in partnership and vii d partnership_interest in partnership in exchange for all the stock of newco newco 1’s assumption of the senior debt junior debt and any portion of the sub debt not assumed by opco in the opco exchange and additional consideration newco exchange newco formed a new country a entity newco which has a single class of equity outstanding is an eligible_entity within the meaning of reg sec_301_7701-3 and has elected to be disregarded as a separate_entity of partnership for federal tax purposes pursuant to sec_301_7701-3 effective on the date of its formation newco contributed to newco its i opco interests ii sub shares iii directly and indirectly held sub shares iv f sub shares none of which are related_party shares v c partnership_interest in partnership and vi d partnership_interest in partnership in exchange for all the stock of newco and newco 2’s assumption of the senior debt and the portion of the sub debt assumed by newco newco will elect to be classified as a corporation for federal tax purposes pursuant to reg sec_301_7701-3 the newco exchange newco purchased for cash taxpayer’s interest in partnership newco will contribute its c partnership_interest in partnership to sub in exchange for additional shares of sub the sub contribution plr-152375-09 as part of the same plan newco will contribute its i sub shares ii and directly and indirectly owned sub shares to opco in exchange for additional equity interests in opco opco contribution newco will convert to a country a entity that is described in reg sec_301 b i ie a so-called per_se_corporation the term assumed acquisition debt will be used to refer collectively to i the senior debt and ii the sub debt assumed by newco in the newco exchange to the extent incurred to pay interest on and expenses related to the portion of the sub acquisition debt that was restructured into the senior debt both of which are for federal tax purposes assumed by newco in the newco exchange on the effective date of this step the trading price of a share of sub stock is expected to be between m and n and thus the value of the f shares of sub stock contributed to newco in the newco exchange is expected to be less than the amount of the assumed acquisition debt representations the following representations have been submitted with regard to the opco exchange the newco exchange and the opco contribution a opco exchange a no stock_or_securities will be issued for services rendered to or for the benefit of opco in connection with the opco exchange and no stock_or_securities will be issued for indebtedness of opco that is not evidenced by a security or for interest on indebtedness of opco which accrued on or after the beginning of the holding_period of partnership for the debt b c no assets to be transferred to opco were received by partnership as part of a plan_of_liquidation of another corporation the opco exchange is not the result of the solicitation by a promoter broker or investment house d partnership will not retain any rights in the property transferred to opco e to the extent that any patents patent applications or technical know- how are transferred in the opco exchange such items will qualify as property within the meaning of sec_351 and partnership will transfer all substantial rights in such patents or patent applications within the meaning of sec_1235 plr-152375-09 f to the extent that any copyrights are transferred in the opco exchange all rights title and interests for each copyright held by partnership in each medium of exploitation will be transferred to opco g to the extent that trademarks or trade names are transferred in the opco exchange partnership will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the trademarks or trade names h no licenses leases etc will be granted in exchange for stock_or_securities and no material property to be transferred to opco will be leased back to partnership i the adjusted_basis of the assets to be transferred by partnership to opco will exceed the sum of the liabilities to be assumed by opco within the meaning of sec_357 plus any liabilities to which the transferred assets are subject j the total fair_market_value of the assets to be transferred by partnership to opco will exceed the sum of i the amount of liabilities assumed by opco in connection with the exchange ii the amount of liabilities owed to opco that are extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property received by partnership in connection with the exchange the fair_market_value of the assets of opco will exceed the amount of its liabilities immediately after the opco exchange k the aggregate fair_market_value of the assets to be transferred by partnership to opco will equal or exceed the aggregate adjusted_basis of those assets l the liabilities of partnership to be assumed by opco were incurred in the ordinary course of business and are associated with the assets to be transferred m there will be no indebtedness created in favor of partnership as a result of the opco exchange n the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined o same date all exchanges in the opco exchange will occur on approximately the p no opco interest issued will be placed in escrow issued later under a contingent stock arrangement or issued in the near future t u v w x plr-152375-09 q there is no plan or intention on the part of partnership to dispose_of shares of opco after the opco exchange other than in the newco exchange and newco exchange as described above r there is no plan or intention on the part of opco to redeem or otherwise reacquire any opco interest or indebtedness to be issued in the opco exchange s prior to the transfer of opco interest in the newco exchange taking into account any issuance of additional shares of opco interest any issuance of stock for services the exercise of any opco interest rights warrants or subscriptions a public offering of opco interest and the sale exchange transfer by gift or other_disposition of any of the interest of opco to be received in the exchange partnership will be in control of opco within the meaning of sec_368 partnership will receive interests approximately equal to the net fair_market_value of the property transferred to opco opco will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by opco to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the opco exchange opco will not be an investment_company within the meaning of sec_351 and reg sec_1_351-1 y partnership is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor z opco will not be a personal_service_corporation within the meaning of sec_269a aa opco will be a controlled_foreign_corporation within the meaning of sec_957 after the transaction bb the transfer of the partnership operations and operations subsidiaries by partnership to opco will for purposes of sec_367 and reg sec_1 a - 1t c i be treated as a transfer by taxpayer of his proportionate share of the partnership operations and operations subsidiaries to opco if gain is realized on the deemed transfer of the stock of the operations subsidiaries by taxpayer to opco plr-152375-09 taxpayer will comply with the requirements of reg sec_1_367_a_-3 and -8 c by entering into a five-year gain_recognition_agreement in accordance with reg sec_1 a - d and -8 g cc the partnership operations transferred to opco will be used by opco in the active_conduct_of_a_trade_or_business outside the us within the meaning of sec_367 and reg sec_1_367_a_-2t dd taxpayer will recognize the gain if any that is required to be recognized under sec_367 notwithstanding the application of sec_367 ee taxpayer will recognize his share of income if any that is required to be recognized under reg sec_1_367_a_-4t or -5t ff taxpayer will recognize his share of income if any that is required to be recognized under sec_367 on the transfer of intangible_property as defined under sec_936 gg to the extent sec_304 applies to the opco exchange the transfer by partnership to opco of its shares of each of the operations subsidiary’s stock in exchange for opco’s respective assumption_of_liabilities will be treated as a transfer of stock of a foreign_corporation to opco in exchange for stock of opco in a transaction to which sec_351 applies deemed sec_351 exchange followed by a redemption of the opco stock received in the deemed sec_351 exchange deemed redemption no amount of the distribution received by partnership in the deemed redemption will be applied against and reduce in whole or in part pursuant to sec_301 the basis of the stock of opco held by partnership other than the opco stock deemed issued in the deemed sec_351 exchange b newco exchange hh newco will retain its initial classification as an entity disregarded from its sole owner partnership for federal tax purposes pursuant to reg sec_301 b i c at the time of the newco exchange and after the transaction ii there is no plan or intention to make an election to classify newco as a corporation for us tax purposes jj no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the newco exchange and no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco which accrued on or after the beginning of the holding_period of partnership for the debt plr-152375-09 kk no assets to be transferred to newco were received by partnership or newco as part of a plan_of_liquidation of another corporation ll no patents or patent applications copyrights trademarks or trade names are being transferred to newco pursuant to the newco exchange and the transaction does not involve an agreement that purports to furnish technical know-how in exchange for stock mm the newco exchange is not the result of the solicitation by a promoter broker or investment house nn partnership through newco will not retain any rights in the property transferred to newco oo no licenses leases etc will be granted in exchange for stock_or_securities and no material property to be transferred to newco will be leased back to partnership or to newco pp the adjusted_basis of the assets to be transferred by partnership through newco to newco will exceed the sum of the liabilities to be assumed by newco within the meaning of sec_357 plus any liabilities to which the transferred assets are subject qq the total fair_market_value of the assets to be transferred by partnership through newco to newco will exceed the sum of i the amount of liabilities assumed by newco in connection with the exchange ii the amount of liabilities owed to newco that are extinguished in connection with the exchange and iii the amount of any money and the fair_market_value of any other_property received by partnership through newco in connection with the exchange the fair_market_value of the assets of newco will exceed the amount of its liabilities immediately after the newco exchange rr the aggregate fair_market_value of the assets to be transferred by partnership through newco to newco will equal or exceed the aggregate adjusted_basis of those assets ss except for debt related to the sub acquisition the liabilities of partnership through newco to be assumed by newco were incurred in the ordinary course of business and are associated with the assets to be transferred tt there will be no indebtedness created in favor of partnership or newco as a result of the newco exchange plr-152375-09 uu the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined vv same date all exchanges in the newco exchange will occur on approximately the ww no stock issued will be placed in escrow issued later under a contingent stock arrangement or issued in the near future xx there is no plan or intention on the part of partnership through newco to dispose_of shares of newco after the exchange yy there is no plan or intention on the part of newco to redeem or otherwise reacquire any newco stock or indebtedness to be issued in the newco exchange zz taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco to be received in the exchange partnership through newco will be in control of newco within the meaning of sec_368 immediately after the newco exchange aaa partnership through newco will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to newco bbb newco will remain in existence and retain and use the property transferred to it in a trade_or_business ccc there is no plan or intention by newco to dispose_of the transferred property other than i newco 2’s contribution of property to sub in the sub contribution ii newco 2’s contribution of property to opco in the opco contribution and iii in the normal course of business operations ddd each of the parties to the transaction will pay its own expenses if any incurred in connection with the newco exchange eee newco will not be an investment_company within the meaning of sec_351 and reg sec_1_351-1 fff partnership and newco are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock or plr-152375-09 securities received in the exchange will not be used to satisfy the indebtedness of such debtor ggg newco will not be a personal_service_corporation within the meaning of sec_269a hhh the assumption of the senior debt and whatever portion of the sub debt by newco will be a valid and legally binding assumption of the indebtedness under applicable country a law iii none of the sub stock to be transferred is sec_306 stock within the meaning of sec_306 jjj immediately before the newco exchange partnership is the owner for federal tax purposes of the shares of sub stock held as to legal_title by third party kkk newco will be a controlled_foreign_corporation within the meaning of sec_957 after the transaction lll any non-stock assets transferred to newco will be used in the active_conduct_of_a_trade_or_business outside of the united_states mmm taxpayer will recognize the gain if any that is required to be recognized under sec_367 notwithstanding the application of sec_367 nnn taxpayer will recognize his share of income if any that is required to be recognized under reg sec_1_367_a_-4t or -5t ooo taxpayer will recognize his share of income if any that is required to be recognized under sec_367 on the transfer of intangible_property as defined under sec_936 ppp the transfer by partnership through newco to newco of its shares of sub sub sub and opco stock will for purposes of sec_367 and reg sec_1_367_a_-1t be treated as a transfer by taxpayer of his proportionate share of the sub sub sub and opco stock to newco if gain is realized on the deemed transfer by taxpayer of such shares to newco taxpayer will comply with the requirements of reg sec_1_367_a_-3 -8 c and -8 k by entering into a five-year gain_recognition_agreement in accordance with reg sec_1_367_a_-8 and -8 g qqq to the extent sec_304 applies to the newco exchange the transfer by partnership to newco of its shares of each of sub sub sub or opco stock in exchange for newco 2’s respective assumption_of_liabilities will be treated as a transfer of stock of a foreign_corporation to newco in exchange for stock plr-152375-09 of newco in a transaction to which sec_351 applies deemed sec_351 exchange followed by a redemption of the newco stock received in the deemed sec_351 exchange deemed redemption no amount of the distribution received by partnership in the deemed redemption will be applied against and reduce in whole or in part pursuant to sec_301 the basis of the stock of newco held by partnership other than the newco stock deemed issued in the deemed sec_351 exchange c opco contribution rrr no stock_or_securities will be issued for services rendered to or for the benefit of opco in connection with the opco contribution and no stock_or_securities will be issued for indebtedness of opco that is not evidenced by a security or for interest on indebtedness of opco which accrued on or after the beginning of the holding_period of newco for the debt sss no assets to be transferred to opco were received by newco as part of a plan_of_liquidation of another corporation ttt no patents or patent applications copyrights trademarks or trade names are being transferred to opco pursuant to the opco contribution and the transaction does not involve an agreement that purports to furnish technical know-how in exchange for stock uuu the opco contribution is not the result of the solicitation by a promoter broker or investment house vvv newco will not retain any rights in the property transferred to opco www no licenses leases etc will be granted in exchange for stock_or_securities and no material property to be transferred to opco will be leased back to newco xxx the adjusted_basis and the fair_market_value of the assets to be transferred by newco to opco will exceed the sum of the liabilities to be assumed by opco if any plus any liabilities to which the transferred assets are subject yyy the liabilities of newco to be assumed by opco if any were incurred in the ordinary course of business and are associated with the assets to be transferred zzz there will be no indebtedness created in favor of newco as a result of the opco contribution plr-152375-09 aaaa the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined bbbb all exchanges will occur on approximately the same date cccc no opco stock issued will be placed in escrow issued later under a contingent stock arrangement or issued in the near future dddd there is no plan or intention on the part of newco to dispose_of shares of opco after the exchange eeee there is no plan or intention on the part of opco to redeem or otherwise reacquire any stock or indebtedness to be issued in the transaction ffff taking into account any issuance of additional shares of opco stock any issuance of stock for services the exercise of any opco stock_rights warrants or subscriptions a public offering of opco stock and the sale exchange transfer by gift or other_disposition of any of the stock of opco to be received in the exchange newco will be in control of opco within the meaning of sec_368 gggg newco will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to opco hhhh opco will remain in existence and retain and use the property transferred to it in a trade_or_business iiii jjjj there is no plan or intention by opco to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the opco contribution kkkk opco will not be an investment_company within the meaning of sec_351 and reg sec_1_351-1 llll newco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor mmmm opco will not be a personal_service_corporation within the meaning of sec_269a nnnn to the extent a five year gain_recognition_agreement was entered into by taxpayer with respect to the transfer of sub and sub shares in the newco plr-152375-09 exchange taxpayer will comply with the requirements of reg sec_1_367_a_-8 and -8 k by entering into a five-year gain_recognition_agreement in accordance with reg sec_1_367_a_-8 and -8 g d sub contribution oooo the transfer by newco of its partnership interest to sub following partnership 1’s transfer of the partnership interest to newco will for purposes of sec_367 and reg sec_1_367_a_-3 be treated as a transfer by taxpayer of his proportionate share of the sub stock received in exchange for the partnership interest to newco if gain is realized on the deemed transfer by taxpayer of such shares to newco taxpayer will comply with the requirements of reg sec_1 a - d vi and - d and a -1t c i by entering into a five-year gain_recognition_agreement in accordance with reg sec_1_367_a_-8 and - g rulings based solely on the information submitted and representations made above we rule as follows regarding the opco exchange the newco exchange and the opco contribution a opco exchange except as provided in ruling partnership will recognize no gain_or_loss in connection with the opco exchange sec_351 and sec_357 and c and revrul_2003_51 c b sec_304 and not sec_351 and not so much of sec_357 and sec_358 as relates to sec_351 will apply to opco’s acquisition of the portion of the stock of the operations subsidiaries treated as received in exchange for opco’s assumption of the operations liabilities and the portion of the sub debt assumed by opco sec_304 the acquisition by opco of the portion of the stock of the operations subsidiaries treated as received in exchange for opco’s assumption of the operations liabilities and a portion of the sub debt will be treated as a distribution in redemption of a corresponding portion of opco stock partnership and opco will be treated in the same manner as if partnership had transferred that portion of the stock of the operations subsidiaries to opco in exchange for a corresponding portion of opco stock in a transaction to which sec_351 applies and then opco had redeemed the corresponding portion of opco stock it was treated as issuing sec_304 the deemed_distribution in redemption of opco stock will constitute a dividend to the extent of the earnings_and_profits of opco and as the case may be of the operations subsidiaries the balance of the deemed_distribution in redemption of opco stock if any will reduce partnership 1’s basis in the opco stock sec_301 the plr-152375-09 remaining balance of the deemed_distribution in redemption of opco stock if any will be treated as gain from the sale_or_exchange of property sec_301 except as provided in ruling the basis in the opco stock received by partnership will be the same as the basis of the property transferred to opco decreased by the amount of liabilities assumed by opco and increased by the amount of gain or dividend if any sec_358 and d partnership 1’s holding_period of the opco stock received will include the holding_period of the assets transferred to opco provided the assets are held by partnership as capital assets or sec_1231 assets on the date of the opco exchange sec_1223 opco will recognize no gain_or_loss on the receipt of property in exchange for opco stock sec_1032 opco’s basis in the stock and other assets received will equal partnership 1’s basis in the stock and other assets immediately before the opco exchange increased by any gain recognized by partnership in the sec_351 exchange sec_362 opco’s holding_period of each asset it receives will include the period during which partnership held the asset prior to the opco exchange sec_1223 b newco exchange for federal_income_tax purposes steps and of the proposed transaction will be treated as if partnership transferred to newco its i opco interests ii sub shares iii directly and indirectly held sub shares iv f sub shares v c partnership_interest in partnership vi d partnership_interest in partnership in exchange for all of the stock of newco and newco 2’s assumption of the senior debt and a portion of the sub debt except as provided in ruling partnership will recognize no gain_or_loss in connection with the newco exchange sec_351 and sec_357 sec_304 will not apply to newco 2’s assumption of the assumed acquisition debt sec_304 and ii sec_304 and not sec_351 and not so much of sec_357 and sec_358 as relates to sec_351 will apply to newco 2’s acquisition of the portion of the stock of sub sub sub and opco treated as received in exchange for newco 2’s assumption of the portion of the sub debt that is not the assumed acquisition debt nonqualifying debt sec_304 the acquisition by newco of the portion of the stock of sub sub sub and opco treated as received in exchange for newco 2’s assumption of the included in plr-152375-09 nonqualifying debt will be treated as a distribution in redemption of a corresponding portion of newco stock partnership and newco will be treated in the same manner as if partnership had transferred that portion of the stock of sub sub sub and opco to newco in exchange for a corresponding portion of newco stock in a transaction to which sec_351 applies and then newco had redeemed the corresponding portion of newco stock it was treated as issuing sec_304 the deemed_distribution in redemption of newco stock will constitute a dividend to the extent of the earnings_and_profits of newco and as the case may be either sub sub sub or opco the balance of the deemed_distribution in redemption of newco stock if any will reduce partnership 1’s basis in the newco stock sec_301 the remaining balance of the deemed_distribution in redemption of newco stock if any will be treated as gain from the sale_or_exchange of property sec_301 except as provided in ruling the basis in the newco stock received by partnership will be the same as the basis of the property transferred to newco decreased by the amount of liabilities assumed by newco and increased by the amount of gain or dividend if any sec_358 and d partnership 1’s holding_period of the newco stock received will include the holding_period of the assets transferred to newco provided the assets are held by partnership as capital assets on the date of the newco exchange sec_1223 newco will recognize no gain_or_loss on the receipt of property in exchange for newco stock sec_1032 newco 2’s basis in the stock and other assets received will equal partnership 1’s basis in the stock and other assets immediately before the newco exchange increased by any gain recognized by partnership in the sec_351 exchange sec_362 newco 2’s holding_period of each asset it receives will include the period during which partnership held the asset prior to the newco exchange sec_1223 c opco contribution newco will recognize no gain_or_loss in connection with the opco contribution sec_351 and sec_357 the basis in the opco stock received by newco will be the same as the basis of the property transferred to opco decreased by the amount of liabilities assumed by opco sec_358 and d plr-152375-09 newco 2’s holding_period of the opco stock received will include the holding_period of the assets transferred provided the assets are held by newco as capital assets on the date of the opco contribution sec_1223 opco will recognize no gain_or_loss on the receipt of property in exchange for opco stock sec_1032 opco’s basis in the stock and other assets received will equal newco’s basis in the stock and other assets immediately before the opco contribution sec_362 opco’s holding_period of each asset it receives will include the period during which newco held the asset prior to the opco contribution sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings additionally no opinion is expressed and none was requested regarding i the federal tax classification of any of the entities involved in the proposed transaction and ii the validity of any entity classification election made with respect to any of the entities procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative ___________________________ lewis k brickates chief branch office of associate chief_counsel corporate
